 LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL363V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, it will be recom-mended that they cease and desist therefrom and take certain affirmative action designed toeffectuate the purposes of the Act.Whether the failure to hire Cook be regarded as discrimination cognizable under Section 8(a) (3) of the Act, or interference, restraint, and coercion under Section 8 (a) (1), or both, anoffer of employment and compensation for lost earnings is the appropriate remedy. It will berecommended, therefore, that the Respondents offer immediate employment as a power-sawoperator to Cook. If Respondents' 1953 operations have ended, Cook's name shall be added tothe list for recall in the spring of 1954 in that position which it would have occupied had hebeen hired in March, April, or May of 1953 absent discrimination. Cook shall be made wholefor any loss of earnings by payment to him of that sum of money he would have earned in em-ployment during 1953 with the Respondents less his net earnings during that period. I do notpass upon the question of Cook's earnings in logging his own land. The record suggests thatCook planned to do this logging in off-seasons or when for economic reasons other employmentwas not to be had. If, because of the unfair labor practice of the Respondents, he had lostthiseconomic cushion, it may be that Respondents are not entitled to set off his earningstherefrom.Upon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.InternationalWoodworkers of America, Local 23-93, is a labor organization within themeaning of Section 2 (5) of the Act.2By discriminating in regard to the hire of Alex Cook the Respondents have engaged inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By such discrimination, the Respondents have interfered with, restrained, and coercedCook in the exercise of rights guaranteed in Section 7 of the Act and have thereby engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commerce with-in the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication.]LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUN-CIL OF DENVER AND VICINITY, AFFILIATED WITHUNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, A. F. OFL. andPROFESSIONAL ANDBUSINESS MEN'S LIFE INSURANCE COMPANY. Case No.30-CC-19. April 22, 1954DECISION AND ORDEROn August 7, 1953, Trial Examiner William E. Spencerissued his Intermediate Report in the above-entitled pro-ceeding, finding that the Respondents, Local 55 and Car-penters' District Council of Denver and Vicinity, had not engagedin the unfair labor practices alleged in the complaint as amendedand recommending that the complaint as amended be dismissedin its entirety, as set forth in the copy of the IntermediateReport attached hereto. Thereafter, the General Counsel and108 NLRB No. 29. 3 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe charging party, Professional and Business Men's LifeInsurance Company, herein called PBM, filed exceptions to theIntermediate Report and supporting briefs. The Respondentsfiled a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report,the exceptions and briefs,and the entire record in the case,and hereby adopts the findingsand conclusions of the Trial Examiner,and finds merit inthe exceptions,only insofar as they are consistent with ourdecision.1.We find,in disagreement with the Trial Examiner, thatthe Respondents engaged in picketing activitiesprohibited bySection 8 (b) (4) (A) and (B) of the Act.' In reaching his contraryconclusion, the Trial Examiner was of the opinion that thepicketing was directed against a primary employer, PBM, withwhom the Respondents had a labor dispute at PBM's place ofbusiness,and that therefore the picketingwas protectedactivity.The General Counsel and PBM contend, in substance, that thepicketing violated Section 8 (b) (4) (A) and(B) because, althoughthe Respondents, had a labor dispute with PBM, the Respondentspicketed in a manner and under circumstances as to putpressure on PBM's subcontractors,neutrals to the dispute,to cease doing business with PBM,the ultimate object beingto force PBM to recognize and bargain with the Respondents,uncertified unions, or either of them.It is undisputed that an ultimate object of the Respondents'picketing was to secure recognition from PBM as the bargainingrepresentative of its employees.We are of the opinion, asthe General Counsel and PBM contend,that the Respondentssought to achieve this aim through economic pressure exertedon PBM's subcontractors,neutral employers.As more fully detailed in the Intermediate Report, the Re-spondents in substance picketed a housing construction projectlocated on a land site owned by PBM where nonunion employees,consisting of carpenters,painters,and common laborers, ofPBM whoacted as its own general contractor,employees ofPrice Plumbing and Supplies, a plumbing subcontractor, and'Our dissenting colleague characterizes this finding as one which not only reversestheTrial Examiner but, also, "a state judge, and a federal district judge on the same setof facts." An injunction to restrain the picketing was denied both in a State court proceedingand by a Federal district court. However, the record in the instant case does not disclosewhat evidence was presented in the State court proceeding; and our findings in this caseare based upon a fuller record than that made in the Federal district court. Indeed, ourdissenting colleague has joined in Board decisions in effect disagreeing with determinationsof either State or Federal courts. For example, see Grauman Co., 83 NLRB 93; Gould &Preisner, 82 NLRB 1195; CombustionEngineering,86 NLRB 1264; Grace Company, 84NLRB 435; W. T. Carter, 90 NLRB 2020, and cases cited in footnote 13 thereof; H N. Thayer,99 NLRB 1122. In any event,on an issuesuch as presented here, the Board is not bound bythe determinations of other tribunals; and, with this, we do not understand our dissentingcolleague to disagree. LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL365employees of John M. Mullican, a roofing subcontractor, wereengaged at work. Price Plumbing and Supplies operated a unionshop under contract with Local 3 of the "plumbers union."Mullican, although himself a member of Local 55, one of theRespondents in this case, employed members of Local 41of a "roofing and waterproofing" union. Employees of bothsubcontractors left work at the PBM project as a result ofthe picketing.The pickets in the instant case carried a sign bearing thelegend:"WORKING CONDITIONS ON THIS JOB UNFAIR TOCARPENTERS' DISTRICT COUNCIL." The TrialExaminerfound that this legend was "reasonably descriptive of theUnion's dispute with PBM." He reasoned that: (1) The situsof the dispute was not ambulatory, as in the Moore Drydockcase,' but fixed, and fixed at premises owned and controlledby the primary employer; (2) although the prime contractorand the subcontractors on a construction project are separatelegal entities, labor has traditionally viewed such a projectas a single integrated operation; and (3) in any event, "therecould be no question in the mind of any employee that the texton this placard was descriptive of a dispute between theCarpenters and PBM." The Trial Examiner concluded: "Itseffect therefore on employees of other crafts, and on sub-contractors, such as the plumbers who left the job site becauseof the picketing, is properly viewed, I believe, as secondary."Recently, in the Hoosier Petroleum case, 106 NLRB 629,the Board passed on the legality of picketing at premises atwhich the primary, as well as a neutral, employer had a regularplace of business. There, the primary employer, Floyd, whowas engaged in servicing trucks leasedbyhimto Hoosier Pete,the neutral employer, for hauling, maintained a regular placeof business at a filling station of Hoosier Pete. The union,in aid of a recognition strike against Floyd, engaged in picketingactivity at the filling station. The pickets carried signs bearingthe legend "ON STRIKE" in bold printed type. Underneathand printed by hand on one line was the name "JESSE FLOYD"and belowitwerethe words "HAULERS FOR" and on the nextline in larger letters was the name "HOOSIER PETE."Among other things, the pickets appealed to truckdrivers whohad no occasion to do business with Floyd not to buy gas and,on one occasion, the pickets dissuaded a truckdriver ofa supplier of Hoosier Pete from unloading oil. As the picketingfailed to disclose that it was directed against the primaryemployer, the Board found it unlawful, stating:It is clear from the foregoing that, if the wording and theformat of the picket signs did not alone reveal an intentionto convey the idea to Hoosier Pete's customers that Hoosier2 92 NLRB 547. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDPete was directly involved in the Respondent's labor disputewith Floyd,the pickets'conduct dispelled any such doubt.The Trial Examiner nevertheless found that the picketingwas protected because Floyd maintained a regular placeof business on Hoosier Pete's premises.However, . . .where, as here,the primary employer has a regular placeof business on the premises of another employer, thecompeting rights of a union to picket at the location ofthe labor dispute and of a secondary employer to be freefrom picketing in a controversy in which it is not directlyinvolved cannot be absolute.It seems not unreasonable torequire in such a situation that the picketing clearlydisclose that the dispute is with theprimarVemployer. '3Plainly, such a requirement does not curtail the Union'sright to publicize its dispute with the primary employerwhile at the same time it avoids unnecessar interferencewith the neutral employer's business.Footnote 12 in thequoted material cited the Richfield case, 95 NLRB 1191).(Emphasis added).Contrary to the Trial Examiner,under the Hoosier Petroleumcase, the fact that the picketing takes place at the situs of theprimary employer's regular place of business rather than atan ambulatory situs is not controlling;in both situations,picket-ing at a common situs is unlawful if the picketing sign failsto disclose that the dispute is confined to the primary em-ployer.3Moreover,the Supreme Court has rejected the view thatprime contractors and subcontractors working on a construc-tion project constitute for present purposes a single integratedoperation.The Supreme Court has agreed with the Board "inits conclusion that the fact that the contractor and subcontractorwere engaged in the same construction project,and that thecontractor had some supervision over the subcontractor'swork, did not eliminate the status of each as an independentcontractor or make the employees of one the employees of theother."N. L. R. B. v. Denver Bldg. Council, 341 U. S. 675,at 689-690. Thus; the project is the operation of the sub-contractors as well as PBM; and the picketing was not, forthe reason thus advanced by the Trial Examiner,necessarily di-rected at PBM alone.As stated above, the Trial Examiner found that the picketsign in this case was "descriptive of a dispute between the3Our dissenting colleague contends that"The picket sign in the Hoosier Petroleum case,upon which the majority relies, is obviously distinguishable." Be that as it may, we relyon that case as authority for the principle contained in the language emphasized in thequotation above; and we adhere to that salutary principle. LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL367Carpenters and PBM." However,the issue is whether thepicket sign disclosed that the picketing was not directedbeyond PBM.The picket sign indicates that the Carpenterswas doing the picketing,but it does not clearly indicate thatonly PBM was being picketed.The fact that the picketing wasat premises owned and controlledby PBM andthat PBM wasthe only employer at the project using carpenters did not makeclear that the picketing was not directed beyond PBM. Rather,we are of the opinion that the words in the sign". . .thisjob . ." refer to the project as a whole, and that the em-ployees of the neutral subcontractors at work on the PBMproject at the time of the picketing reasonably could understandfrom the sign that the subcontractors as well as PBM werebeing picketed.If the wording of the picket sign did not alone convey the ideathat the picketing was directed beyond PBM,incidents occurringfor the most part within the 3-1-month period immediatelybefore the establishment of the picket line, either standing aloneor in conjunctionwiththe legend on the picket sign, indicatethat the picketing was thus directed.These incidents includethe following:(1)About December 15,1952, Alex Mazaro, the Respondents'business agent,instructed a group of Union flooring contractors,including Triple A, one of PBM's subcontractors who had a con-tractwithLocal 55, to drop nonunion work on or beforeJanuary 1,1953, so that their employees"wouldn't have towork with nonunion men on some of these prime contracts,or general contracts."4(2)About mid-February 1953, Mazaro instructed a group offloor-layer employees employed by various Union contractors,that they could not work on"nonunion jobs" on pain of penalty.(3)About January27, 1953, when Triple A was instructedby Mazaroto remove one of its employees from the PBM projectbecause it was nonunion,Mazaro stated:"If they could makeitdifficult enough for PBM to do their work, that possiblythemen would go ahead and join the union and they [the PBMsubcontractors]could all have [their]contracts and completethem."(4)At various times between January 31 and May 12, 1953,Mazaro criticized Mullican,the roofing subcontractor on thePBM project,himself a member of Local 55,for not employingUnion carpenters and for working on a "nonunion"projectatPBM, and filed charges against him for violating Union4The Respondent, Local 55, has in its constitution, bylaws, and working rules a work rulewhich provides that "no member shall work where a nonunion man is employed on any workcoming under our jurisdiction. ..."Local 55 has contracts with employer contractors whichcontain a provision which requires the contractor to observe the Union working rules. Thepertinent form provision of these contracts is as follows: "The working rules of the unionaremade a part of this agreement and shall be observed by the contractor...." Thisprovision was contained in the contract between Local 55 and Triple A 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDrules; and the Respondents fined Mullican for failing to employUnion members and for working on a nonunion job.5(5)About January 27, 1953, in a telephone conversation,Mazaro instructed Holmes, Union steward at Triple A, thatTripleA employees could not work at the PBM project onpain of penalty.The Trial Examiner found no "probative significance" inincident numbered (1), above, because it occurred before anydispute arose between PBM and the Respondents. However,this incident has at least significance as background in thatitindicates that the Respondents, by their instructions tosubcontractors, intended to bring pressure to bear againstnonunion prime contractors in general who desired to useflooring subcontractors who had contracts with the Respondents.Moreover, although, as the Trial Examiner finds, there wasno reference at the December meeting to PBM and no showingthat the meeting was called with specific reference to the PBMproject, in January 1953, when the Respondents directed TripleA to remove its employees from the PBM project, Mazaroreferred to the fact that "we had been given a certain lengthof time to clear up all our nonunion work,"clearly a referenceto the grace period which the Respondents had granted to theUnion flooring contractors at the December meeting in question.As to incident numbered (2), above, the Trial Examinerconcluded that the statements involved constituted nothing morethan a "general statement of union policy as incorporated initsbylaws and working rules" and, as they were made morethan a month before the picket line was placed on the PBMproject, at a time when PBM was not on the Respondents'unfairlist,the statements"are too general and remote to begiven probative weight here." However, the issue is not whetherMazaro'sstatements in question constitute inducement andencouragement, but, rather, whether those statements reflectan intention also to picket the subcontractors, in furtheranceof the Respondents' dispute with PBM. It is true, as the TrialExaminer found, that the statements were made more thanamonth before the picket was established and at a timewhen PBM was not on the Respondents' unfair list. Also,the statements were made after the PBM-Triple A contracthad been canceled, and when no employee present at themeeting in question was then employed at the PBM project.However, we are of the opinion that the employees at themeeting reasonably understood Mazaro's statements to have5 The constitution and laws of the United Brotherhood of Carpenters and Joiners of Americaand Rules for Subordinate Bodies Under Its Jurisdiction provide:A member can remain a contractor, or enter into the business of contracting, providingthe member pays the union scale of wages, obeys Trade Rules and hires none but membersof the United Brotherhood and complies with the Constitution and Local By- Laws governingcontractingmembers ... Any violation of this rule shall be punished by a fine ore,pulsion. LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL369applicationto thePBM project,as well asany othernonunionproject,in the eventthat they should beassignedto work atthat projectin the future; and PBM was subsequently placedon the Respondents'unfair liston March 27, 1953, severaldays before the picketing in theinstant case began.The TrialExaminerfurther found thatincidentsnumbered(3)and (4), above, showed that theRespondents exertedpressure on subcontractorsin furtherance of their dispute withPBM; but he concluded that suchpressureis unlawful underSection 8(b) (4) (A) and (B) only whenexerted against themthrough concertedavtivitiesof their employees, and that amotive of almostany strike or picketingis to cause as manypersons as possible to cease doing businesswith the primaryemployer.We agreethatsuch pressure is not initself illegalunder Section 8(b) (4) (A) or (B) of the Act. However, theincidents in question indicatethat the picketingwas intendedto bedirected also against the subcontractors.6Moreover, inhis concludingfindingstheTrialExaminer failed to takeinto account,specifically,Mazaro's significant statement toCromwell,ownerof Triple A, in substance, that, by invokingtheUnion rules against permitting Union mentowork withnonunion workers, the Respondentshoped "to make it difficultenoughfor the PBM Companyto dotheir work."As to incident numbered (5), above; the TrialExaminer foundthat, for variousreasons treated in detail in the IntermediateReport,theMazaro-Holmes telephone conversation did notconstitute the sortof overt conduct banned bySection 8 (b)(4) (A) and (B). As indicatedabove, we are not passing on theissue whether Mazaro's answer to Holmes'inquiry, standingalone,violated Section 8(b) (4) (A) or (B). Even if it beassumed,arguendo,thatsuch statements werenot unlawful,the statement^edlight on theRespondents'intentions inpicketingand indicate that the picketing was directed beyondPBM.7Contraryto a suggestion of our dissenting colleague, werelyon these incidents for no other purpose. We are not heredecidingwhether anyof the foregoing incidents in themselvesconstituted a violationof the Act, ratherwe are relying onthem to clarify any ambiguity which may arisefrom the legendon thepicketsigns astowhether the picketingwas beingconfinedsolelyto PBM. In our opinion, these incidents demon-stratethat the, picketingwas beingdirectednot only against6See, for example, The Grauman Co., 87 NLRB 755 at p. 759, where the Board stated: "Whilethis statement,made to an employer,was not in itself illegal,it reveals the motives of theRespondents'representatives..7 The Trial Examiner reasoned,in part, that the incident in question involved no inducementor encouragement within the meaning of the statute as Triple A acceded to the Respondents'demand because Triple A was bound by contract to do so. As we are not finding that theRespondents'directions to Triple A employees,in themselves,violated Section 8 (b) (4)(A) or (B), we find it unnecessary to determine whether the contract serves as a defenseto this aspect of the Respondents'conduct and hence do not pass on this question.339676 0 - 55 - 25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDPBM but also against the subcontractors on the project, whowere neutral employees in the dispute between the Respondentsand PBM, with the object of forcing or requiring these sub-contractors to cease doing business with PBM and with thefurther object of forcing PBM to recognize the Respondents,or either of them, as the bargaining representative of PBMemployees.Moreover,we are not deciding,contrary to another suggestionof our dissenting colleague,that a union may no longer defenditself from secondary boycott charges on the ground-that itspicketing"in time, place,and nature"was primary incharacter.A union does not engage in such an unfair laborpractice if its picketing is not directed beyond a primary em-ployer.However,as we are holding in this case,the legendon the Union'spicket sign is a component element which goestomake up the"nature" of the picketing and may indicate,as it does in the instant case, that the picketing was not confinedto the primary employer.Nor is it true, as our dissenting colleague states, that a unionnow will have the burden of proof to establish that"no partof its prior conduct or statements to its members or otheremployers,however lawful these statements may be, weredirected beyond the employer with which it had a primarydispute."We are deciding only that the General Counselestablishes a violation in this type of case by showing either thata union picketed with a sign whose legend,by itself,indicatesthat the picketing was directed beyond the primary employer,or that it picketed with a sign which, when viewed in the contextof probative Union statements,whether lawful or not in them-selves, demonstrate that the picketing was directed beyond theprimary employer.Finally, we do not agree with our dissenting colleague that,in the Gould&Preisner case, 341 U.S. 675, "the SupremeCourt gave as an example of perfectly lawful, primary picketingthe very factual situation presented in the case before thisBoard today."-In that case, the respondent union objected tothe use of nonunion workers by an electrical subcontractoron a construction project where a union general contractorand other subcontractors,allunionized,were engaged. Toenforce its demand that the employment of the nonunionemployees be discontinued,the respondent union called out onstrike all the union employees at the project and picketedthe construction site with a sign saying that the job was unfairto the union.The union contended that it simply sought toforce the general contractor to make the project an all-unionjob and hence the union did no more than engage in a primarydisputewith the general contractor.The Supreme Courtrejected this contention.In doing so,the Supreme Court saidthat there "might"have been a basis for such a contention ifthenonunionworkers in question were employees of thegeneral contractor;but that,since they were employees of the LOCAL UNION NO. 55, AND CARPENTERS, DISTRICT COUNCIL371electrical subcontractor,the union's primary dispute nec-essarilywas with thatsubcontractor,and hencethe union'sstrikemusthave includedamong its objectsthatof forcingthe general contractor to terminatethe electricalsubcontract.In theinstant case,admittedly the Union's primary disputewas with PBM, the generalcontractor;the issue hereiswhetherthe Union picketed any subcontractoraswellas PBM in aidof the primarydispute.The fact that PBM itself could havesettledthe disputeby employingUnion carpenters does notforecloseour conclusionthat the Union picketeda subcontrac-tor to forcePBM to yield to theUnion's demand.In Gould &Preisner,as the union induced concertedaction byemployeesof a secondaryemployer by meansof the strikeof thegeneralcontractor'semployees,the SupremeCourthad no occasionto determinewhether the picketsign also indicatedthat theunion's action was directed against the general contractor;thatquestion was not decided there.In our opinion,the SupremeCourt didnot intend,evenby way of dictum,to usethe Gould& Preisner case as a vehicle for passing upon the lawfulnessor unlawfulness of conductnot involvedin the case before theCourt.Accordingly we find that the Respondents, by the picketing,induced and encouraged employeesofPrice Plumbing andSupplies'to engage in a strike or concerted refusal in thecourse of their employment to perform services,with the ob-ject of forcing or requiringPrice Plumbingand Supplies tocease doing businesswith PBM,in violation of Section 8(b) (4) (A) of the Act, and with the further object offorcingor requiring PBM to recognize or bargain with the Respondents,or eitherof them, althoughneither Respondent was certifiedas the representativeof PBM's employees under the provisionsof Section9 of the Act,in violation of Section8 (b) (4) (b).'2.The complaintas amended at the hearing alleged insubstance that the Respondents,by their conductin this case,attempted to causePBM to discriminateagainst its employees8 The only other subcontractor employed on the project at the time of the picketing wasMullican.As indicated above, Employer Mullican was himself a member of Local 55 andwas under obligation as a member-contractor to hire only members of Local 55 and notto permit union members to work with nonunion employees.As it is sufficient to support ourOrder that the Act was violated with respect to the employees of a single subcontractor,in this case Price Plumbing Supplies,it is unnecessary to determine whether there wasa further violation with respect to the employees of Mullican.9 Cf., in addition to Hoosier Petroleum, cited supra, Richfield Oil Corporation, 95 NLRB1191;OilWorkers International Union, CIO: 105 NLRB 868. Member Rodgers would reachthesame result even if the Respondent'spicket signs had been so worded as to indicatethat the picketing was not directed beyond PBM In the opinion of Member Rodgers, where,as here, the record establishes that picketing at a common situs has an objective proscribedby Section 8 (b) (4) of the Act, the picketing is unlawful whether or not the picket signspurport to indicate that the labor dispute is confined to the primary employer. MemberRodgers is satisfied that the incidents recited above, standing alone, fully establish theillegal objective of the Respondents' picketing. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith regard to their hire or tenure of employment, in violationof Section8 (b) (2) of the Act. mIn substance the facts with reference to the Respondents'dispute with PBM are as follows.About the middle of January 1953 Mazaro, the Respondents'business agent, conferred with James C. Ely, PBM's officemanager,who was in charge of PBM's project. Mazarorequested Ely to recognize Local 55 as the bargaining repre-sentative of PBM's employees and to "work union people onthis job." Ely replied that that was amatter for the employeesto decide. About 2 weeks later, Mazaro receivedpermissionfrom Ely to talk to PBM employees on the job site, andMazaro left with Ely a form contract, calling forsole recog-nition of Local 55 as bargaining representative of PBM em-ployees and for PBM observance of Loca155's working rules, utogether with a copy of such working rules. Sometime later,probably in February 1953, with PBM's permission, Mazarodiscussed the matter of union organization with the complementof PBM employees and polled them as to whether they wishedto select Local 55 as their representative. The employeesvoted,19 to1, against union affiliation.Sometime inMarch 1953,Mazaro threatened to picket the PBM project because PBMdid not employ members of Local 55,12 and requested Elyto inform the PBM employees that Ely "didn't care one wayor the other whether they joined the Union." Ely did notcommit himself as to this suggestion,and, so far as appears,he did not so inform PBM employees. On March 27, 1953,the Respondents placed PBM on the unfair list; and, on April1,1953, the Respondents began to picket at the PBM project.The Trial Examiner found in substance that the Respondents'"demands" did not cause or attempt to cause PBM to dis-criminate against its employees in violation of Section 8(a) (3). The TrialExaminer stated:"That may very wellhave proved to be the ultimate result of the Union's economicpressures." However, he reasoned that the PBM employeesmight have been persuaded by the Respondents' economicpressures to agree to representationby Local 55,and thatsuch voluntary action on the part of PBM employees wouldhave precluded any discrimination. The Trial Examinertherefore recommended dismissal of the allegation that theRespondents violated Section 8 (b) (2) of the Act.ioSection 8 (b) (2) forbids a union or its agents "to cause or attempt to cause" an em-ployer to discriminate against employees as to terms or conditions of employment, toencourage or discourage membership in a labor organization, in violation of Section 8 (a)(3)"As previously indicated, these rules in substance prohibited any member from workingwhere a nonunion man was employed.12This finding is based on Ely's testimony. Based on the record as a whole, and particularlyinview of the Respondents' enforcement of its working rules and that fact that picketingdid subsequently occur, we do not credit Mazaro's denial that he made the threat attributedto him by Ely LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL373We do not agree.AlthoughtheRespondents'proposedcontract's did not contain a union-security clause and theRespondents,as they contend,did not insist upon replacementof the current PBM employees,the proposed contract didcontain a provision which would have prohibited PBM frompermitting Union employees to work with nonunion workers;and Mazaro admitted in his testimony,which we credit, thatwhen he conferred with PBM Manager Ely, Mazaro"askedMr. Ely if he could recognize the organized labor and workunion people on his job." (Emphasis added).The General Counsel contends that the 8(b) (2) aspect ofthis case is governedby the HenryShorreecase,90 NLRB1768.We agree. There, the BoardEnd that a union violatedSection 8 (b) (2) by threatening to picket and by picketing toenforce its request that an employer replace its nonunionemployees with members of the union. The Board there heldthat:by thesetactics, the Respondents sought to"cause"Shore to accede to theirdemands, by mobilizingeconomicpressure againsthim and not merelyto"persuade"him to theirpointof view. This,then, amounted to an"attem t to cause" within the proscriptivescope of Section8 (b) (2) of the Act....The only possible differencein substance betweenthe HenryShore caseand theinstant case isthat herethe Respondentswould have permittedthe currentPBM employeesto continuein theirjobs.However,we are convinced,particularly in viewof the provisionsof the proposedcontract and Mazaro'sdemand that PBM employ Union members, that the Respond-ents' demandswould not have been satisfied unless the PBMemployees joinedLocal 55.The TrialExaminer appears to assume thatthe Respondentsexerted pressure only againstthe PBM employees. Admittedly,the picketingalso was directed againstPBM. In view of theresultof the poll in which the PBM employees virtually unan-imously votedagainstUnion affiliation, it is unlikely that theywouldreverse themselves,and PBM might have been forcedby the Respondents' picketing and threat of picketing to accedeto theRespondents'demands beforethe PBM employees tookany furtheraction.In that contingency, PBM could not havesatisfied the Respondents'demand, whichwas tantamount to ademand for a closed shop, without eitherrequiring its em-ployeesto join Local 55or replacingthem with Unionmembers.In either event,PBM would thereby discriminateagainst its13 While the Respondents contend that the form contract was left with PBM merely for thepurposes of "information," Mazaro admitted in his testimony that he hoped PBM would signit.We find that the Respondents in effect requested PBM to sign a collective-bargainingagreement containing the provisions set forth in the form contract. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in violation of Section 8 (a) (3), the very result which,under Section 8(b) (2), a union cannotlawfullyattempt to cause.Contraryto our dissenting colleague,we are not decidingthat the Respondents violated Section 8(b) (2) of the Actmerely becauseLocal 55requested PBM to employ Unionworkers. Rather,we are holdingthata union violates thissectionwhere it pickets an employer to enforce a demandfor an unlawful union-security arrangement. Nor is it true,as our dissenting colleague suggests,thatour finding,namely,that the Union demand was tantamount to a demand for a closedshop, is based solely on the Union's request thatthe employeruse Union workers.In addition thereto, we base our conclusionthat the Union demanded an unlawful union-security arrangementupon the fact that the Union'sproposed contract. contained aprovision thatwould have prohibitedthe employer from usingnonunion workers alongside Union workers,and upon the furtherfact that the proposed contract contained no provision for aunion-security arran ement meeting the requirements of theprovisos to Section 8 (a) (3) ofthe Act.Under thecircumstanceswe find that,by threatening topicket andby picketingto enforce the Respondents requestthat PBM carpentry employees be required to join Local 55,theRespondents attempted to cause PBM to discriminateagainst its employees in regard to their hire or tenure ofemployment to encourage membershipin Local 55,in vio-lation of Section 8 (b) (2) ofthe Act.14THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents,set forth above, occurringin connection with the operations described in section I ofthe Intermediate Report,have a close,intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving foundthattheRespondentsviolatedSection 8 (b)(2)by threatening to picketand by picketingand that the Re-spondents violated Section 8(b) (4) (A) and (B) by picketing,we shall orderthem to cease and desist from such and re-lated conduct.Our order is restricted in scope. It enjoinsonly picketingand related conduct with respect to PBMwhich has an objective proscribed by the sections of thestatute found violated in this case.Picketing or any otherconduct for other purposes is not enjoined.We shall also order that the Respondents take certainaffirmative action designed to effectuate the policies of theAct.14 As no 8(b) (1) (A) violation is alleged,we make no finding in this regard. LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL375Upon the basis of the foregoing findings of fact and uponthe entire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.The Respondents are labor organizations within themeaning of Section 2 (5) of the Act.2.By attempting to cause Professional and Business Men'sLife Insurance Company to discriminate against its em-ployees in violation of Section 8 (a) (3) ofthe Act,the Re-spondents have engaged in and are engaged in unfair laborpracticeswithin the meaning of Section 8 (b) (2) of the Act.3.By inducing and encouraging employees of Price Plumbingand Supplies to engage in a strike of a concerted refusal inthe course of their employment to perform any services fortheir employer,where an object thereof is to force or requirePrice Plumbing and Supplies to cease doing business withProfessional and Business Men's Life InsuranceCompany,theRespondents have engaged in and are engaging in unfairlabor practices within the meaning of Section8 (b) (4) (A)of the Act.4.By inducing and encouraging employees of Price Plumbingand Supplies to engage in a strike or a concerted refusal inthe course of their employment to perform services for theiremployer, where an object thereof is to force or requireProfessional and Business Men's Life InsuranceCompany torecognize or bargain with the Respondents,or either of them,although neither Respondent was certified as the representativeof such employees under the provisions of Section9of the Act,theRespondents have engaged in and are engagin in unfairlabor practices within the meaning of Section 8 (b) (4) (B) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and(7) of the Act.ORDERUpon the entire record in the case, and pursuant to SectionlO(c) of the National Labor Relations Act, as amended,the NationalLaborRelations Board hereby orders that the Respondents,Local Union No. 55, and Carpenters'District Council of Denverand Vicinity,affiliated with United Brotherhood of Carpentersand Joiners of America,A. F. of L.,their officers,represent-atives, agents,successors,and assigns,shall:1.Cease and desist from:(a)Threatening to picket or picketing Professional andBusiness Men's Life InsuranceCompanyto compel it to makemembership in the Respondents'organizations,or eitherof them, a condition of employment, except in accordance withthe provisions of Section 8 (a) (3) of the Act. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like manner causing or attempting to causeProfessional and Business Men's Life Insurance Companyto discriminate against its employees in violation of Section8 (a) (3) of the Act.(c) Inducing or encouraging the employees of Price Plumbingand Supplies, or any other employer (other than Professionaland Business Men's Life Insurance Company), to engage in astrike or a concerted refusal in the course of their employmentto use, manufacture,process, transport,or otherwise handle orwork on any goods, articles, materials, or commodities, orto perform any services for their respective employers, wherean object thereof is (1) to force or require Price Plumbing andSupplies or any other employer or person to cease doingbusiness with Professional and Business Men's Life InsuranceCompany, or(2) to force or require Professional and BusinessMen's Life Insurance Companyto recognizeor bargain withthe Respondents, or either of them, as the collective bargainingrepresentative of employees of Professional and BusinessMen's Life Insurfance Company, unless and until the Boardcertifies the Respondents, or either of them, as such repre-sentative in accordance with the provisions of Section 9 ofthe Act.2. Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Post at their business offices and meeting halls in Denver,Colorado, copies of the notice attached hereto as an appendix. 'Copies of such notice, to be furnished by the Regional Di-rector for the Seventeenth Region, shall, after being duly signedby an official representative of each of the Respondents, beposted by the Respondents immediately upon receipt thereofand maintained by them for sixty (60) consecutive days there-after, in conspicuous places, including all places where noticestomembers are customarily posted. Reasonable steps shallbe taken by the Respondents to insure that said notices arenotaltered,defaced,or covered by any other material.(b) Notify the Regional Director for the Seventeenth Regioninwriting, within ten (10) days from the date of this Order,as to what steps the Respondents have taken to comply here-with.Member Murdock,dissenting:Idissent. The facts in this case are undisputed. PBM, thegeneral contractor, was the owner of a construction projectand the employerofnonunion carpenters.The Carpenterssought to organize these employees and requested PBM torecognize them as the employees' bargaining representative.PBM refused. On April 1, 1953, the Respondents picketed theconstruction projectwithsignsstatingthat the working15 In the event that this Order is enforced by a decree of a United States Court of Appeals,tIre shall be substituted for the words "Pursuant to a Decision and Order" the words "Pur-suant to a Decree of the United States Court of Appeals, Enforcing an order." LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL377conditions on the job were unfair to the Carpenters'DistrictCouncil.During the picketing roofing and plumbing subcon-tractorswere on PBM'spremises.The picketing was in-terrupted on April 3 when PBM obtained a temporary re-straining order in a State court.An injunction,however, wasdenied by that court and picketing was resumed on April 27,1953. Thereafter,the Board applied to a United States DistrictCourt for an injunction.That request was likewise deniedon June 26, 1953, by Judge Knous,sitting in the United StatesDistrict Court for the District of Colorado,on the ground,in part,that the Unions'vicketing was primary in nature. Fol-lowing a scholarly analysis of the applicable law, includingleading Supreme Court decisions,the Trial Examiner in thiscase came to the same conclusion and recommended that thecomplaint be dismissed.In finding that the Respondents haveengaged in a secondary boycott the majority reverses theTrial Examiner,a State judge, and a Federal district judgeon the same set of facts.But the decision of the majority is for other reasons of thegravest import.Itmeans that more than 6 years ofpainstakingand court-approved interpretation of Section 8 (b) (4) must,so far as the majority is concerned,go by the boards. Forthe first time since 1947 it is not sufficient that a union defenditself from secondary boycott charges on the affirmative groundthat its picketing in time, place,and nature was directed at aprimary employer.Rather,the accused union must now assumethe burden of proving generally that no part of its prior conductor statements to its members or other employers,howeverlawful those statements may be, were directed beyond theemployer with which it had a primary dispute. Nor,it seems,is it important that such statements as the Respondents madein this case were never intended,as the Trial Examinerfound, to induce employees of neutral employers concertedlytowithhold their services from the PBM project.This is thevery distinction,ignored by the majority,which the SupremeCourt of the United States made in the Rice Milling case, 16distinguishing lawful from unlawful inducement under Section8 (b) (4). There the Court held that Congress did not intendto interfere with the ordinary strike and that"the applicableproscriptions of Section 8 (b) (4) are expressly limited tothe inducement or encouragement of concerted conduct by theemployees of the neutral employer."nBut the majority findsthat statements of the Respondents to their members andsubcontractors requesting them to observe Union rules, state-ments made as much as 3 months before the picketing in-thiscase occurred,are evidence that the picketing was directedagainst the subcontractors on the PBM project.Ithink thisisplaying fast and loose with the objective proscribed under16 N. L. R.B v. Rice MillingCo., et al , 341 U S 665.W Ibid.,at page 670. 378DECISIONSOF NATIONAL LABOR RELATIONS BOARDSection 8(b)(4) (A). The Respondent Unions had a rightto bring indirect pressure on PBM throughthe subcontrac-tors so longas they didnot induce concertedactivity on thepart of employees of these neutral employers.They had arighttopicket the PBM project so long as their picketingwas directedatPBM and only incidentallyaffected the twosubcontractorspresent.What' themajorityhasdone, ineffect,is to sever the independent incidents from their originaland lawful objective and transpose these incidentswithout thatobjective to the picket line at the PBM project.Thus themajority creates a composite picture of the Unions'picketingactivities.However lawful its objectmay have been,the en-grafting of these extraneous statements of Union officials,make in a different context and for a different purpose, becomesthe basis for the conclusion that the picketing was for anunlawful objective.The equationthatcan be deduced fromthemajority'sreasoning appearsto be: Lawfulstatements +otherwise lawful picketing=unlawful picketing.Neverbefore havetheBoardor the courtsheld that theincidental effects of a union's picketing in a common situssituationmake such picketingunlawfulwithin the meaning ofSection8 (b) (4) (A).For the Board early recognized, asthe Trial Examiner found,thatamotive of any strike orpicketing is to induce as many persons as possible to ceaseworking for or doing businesswiththe struckemployer.To look primarilyto the motive as the substance of a secondaryboycottwould strip a union of its traditional right to strikeand picket an employer in furtheranceof any primarydispute.Congress, the Boardhas held, withthe specificapproval oftheSupremeCourt, 18 had dualobjectives in enacting theTaft-Hartley Act. The firstwas to preserve a union's rightto strike and picket in a primary dispute, and the second, toshield neutral employers from controversies not their own.How can this be donewhere both primary andsecondary em-ployers occupythe same premises?This vexing problem longplagued the Board and the courts.Over the years,from caseto case, we labored to establish a fair balance between theseconflicting objectives.The pattern thatevolved establishedcertainobjective physicalcriteria distinguishingprimary fromsecondary picketing in a common situs situation. Thosecriteria relate to the time of the picketing,the location of thepickets, theirconductand statements on the picket line,and_the specific connection between the picketingand the busi-ness of the primaryemployer,expressed,inpart, by the word-ing ofthe picketsigns.Motive apart from the actualpicketing ina common situs situation is not and cannot, it Sections 7 and13 ofthe Act areto be given any effect,be one of those criteria.The majority,however, has seized upon the wording of thepicket sign in this case as evidence that the picketing was18N.L.R.B. v.Denver Building and Construction Trades Council (Could & Preisner),341 U S. 675,at page 692.- LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL379secondary rather than primary.This sign is virtually identicalto that used by the Unions in the Gould&Preisner case,cited above,where the picket sign stated:"This Job UnfairtoDenver Bldg. & Const.Trades Council."In that case theBoard found that the Respondents had violated Section 8(b)(4)(A)because they had attempted to force Doose &Lintner, the general contractor with which the Unions hadno labor dispute, to cease doing business with Gould &Preisner,a nonunion subcontractor.In affirming the Board'sfinding of a violation,the Supreme Court gave as an exampleof perfectly lawful, primary picketing the very factual situationpresented in the case before this Board today. I deem theSupreme Court'sdecision of such importance that I repeatthe language quoted and relied upon by the Trial Examiner: '9...The respondent labor organization contend that theyengaged in a primary dispute with Doose & Lintneralone,and that they sought simply to force Doose &Lintner to make the project an all-union job. If there hadbeen no contract between Doose & Lintner and Gould &Preisner there might be substance in their contentionthat the dispute involved no boycott.If,for example,Doose & Lintner had been doing all the electrical workon this project through its own nonunion employees, itcould have replaced them with union men and thus dis-posed of the dispute. However, the existence of theGould & Preisner subcontract presented a materiallydifferent situation.The nonunion employees were em-ployees of Gould & Preisner.The only way that re-spondents could attain their purpose was to force Gould& Preisner itself off the job.This, in turn,could be doneonly through Doose & Lintner'stermination of Gould& Preisner's subcontract.The result is that the Council'sstrike, in order to attain its ultimate purpose, must haveincluded among its objects that of forcing Doose &Lintner to terminate that subcontract.(Emphasis added.)The majority says that the Union'spicket sign, "WorkingConditions on the Job Unfair to Carpenters'District Council"did not indicate that"only PBM was being picketed."Apartfrom the fact that a sign of this type made no such impressionon the Supreme Court,nor the Trial Examiner,nor eitherof the respected judges confronted with this issue, I cannotfollow the majority'sreasoning.The Carpenters'Union hada primary dispute with PBM.PBM was the employer of nonunioncarpenters on its construction project.What workman of normalintelligence could not reason from these known facts that theCarpenters were picketing PBM because its working conditionswere unfair to carpenters?Following the specific examplestated by the Supreme Court,PBM itself could have settled19-Supra, at page 689. 3 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDthisentire dispute without ceasing doing business with anyother employer simply by agreeing to perform its own workthrough Union rather than nonunion menThe picket sign in the Hoosier Petroleum case, upon whichthe majority relies, is obviously distinguishable.There the nameof the secondary employer was printed in bold letters and thename of the primary employer written by hand.Realisticallyviewed, I cannot see how anyone could equate these two signswith regard to either their wording or their relative effecton the employees involved.Moreover,in that case the veryconduct of the pickets dispelled any doubt,as the Board found,that the picketing in fact-encompassed the secondary as wellas the primary employer.Ido not believe that that case isprecedent for the majority'sfinding here.Like the TrialExaminer,Iam convinced that the majority'sconclusion iscontrary to the whole history of interpretation of Section 8(b) (4) (A). I repeat his warning that the abandonment of theobjective criteria by which the Board and the courts havedistinguished primary from secondary activities raised anewgrave constitutional questions as well as the applicability ofSection 8(c), to peaceful picketing directed to, and beforethe premises of, an employer with which the union has a labordispute.Nor do I agree with the majority's conclusion,again reversingthe Trial Examiner,that the Respondents have violated Section8 (b) (2) because the manager of PBM was asked if "he couldrecognize the organized labor and work union people on hisjob." It should not be necessary to point out that the Board'sfinding of an unfair labor practice must, under Section 10(c) of the Act,be based upon a preponderance of the evidence.It is clear in this case that the Respondents picketed for recog-nition.It is also clear that they did not,contrary to and a crucialdistinction from the Henry Shore case,seek the discharge ofa single employee.Whether,if PBM had recognized Local 55,the latter would have insisted that all employees become Unionmembers against their wishes and without a lawful union-security clause is amatter of sheer conjecture.The "evidence"upon which the majority relies in finding that the Respondentsattempted to cause PBM to discriminate against its employeesconsists of the following: (1) A suggestion that it was "unlikely"that the employees would reverse themselves and agree toUnion representation;(2)a finding that the Respondents'request for Union people on the job,incorporated in the termsof a proposed contract,was a demand for "an unlawful union-security arrangement"because of the absence of additionallanguage in the contract indicating that the provision was tobe carried out in a manner permitted by Section 8 (a) (3)of theAct; (3)another suggestion that PBM "might" havegranted the request for Union people on the job before the em-ployees acted; (4) and the deduction based on these speculationsthat the employees would then be forced to join the Union orbe replaced with Union members. LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL381There is no affirmative evidence that either the Respondent'srequest or the proposed contract required a union-securityagreement beyond that permitted under Section 8 (a) (3)of the Act. I must conclude that the majority, anticipating apossible violation of Section 8 (b) (2), has condemned it inadvance. I think no court and surely no administrative agencyin this country has such power.For these reasons I would dismiss the complaint in itsentirety.Member Beeson took no part in the consideration of theabove Decision and Order.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 55 and of CAR-PENTERS' DISTRICT COUNCIL OF DENVER AND VICINITY,AFFILIATED WITH UNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA, A. F. OF L.; AND TO ALLEMPLOYEES OF PROFESSIONAL AND BUSINESS MEN'SLIFE INSURANCE COMPANYPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyyou that:WE WILL NOT picket or threaten to picket Profes-sional and Business Men's Life Insurance Company tocompel it to make membership in our organization a con-dition of employment, except in accordance with the pro-visions of Section 8 (a) (3) of the National Labor RelationsAct.WE WILL NOT in any like manner cause or attempt tocause Professional and Business Men's Life InsuranceCompany to discriminate against its employees in viola-tion of Section 8 (a) (3) of the aforesaid Act.WE WILL NOT induce or encourage any employees ofPricePlumbing and Supplies, or any other employer(other than Professional and Business Men's Life Insur-ance Company),to engagein a strike or concerted refusalin the course of their employment to use, manufacture,process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or toperformservices for their respective employers, where an objectthereof is (1) to force or require Price Plumbing and Sup-plies or any other employer or person to cease doingbusiness with Professional and Business Men's Life Insur-ance Company, or (2) to force or require Professional andBusiness Men's Life Insurance Company to recognize orbargain with Local No. 55 and Carpenter's District Council 3 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDof Denver and Vicinity, affiliated with United BrotherhoodofCarpenters and Joiners of America,A. F. of L., oreither of them, as the collective-bargaining representativeof employees of Professional and Business Men's LifeInsurance Company,unless and until the National LaborRelations Board certifies said labor organizations, oreither of them, as such representative in accordance withthe provisions of the National Labor Relations Act, asamended.LOCAL UNION NO. 55 OF THE UNITEDBROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, A. F. OF L.Dated................By ......................................., ..........(Agentor Representative)(Title)CARPENTERS' DISTRICT COUNCIL, AFFIL-IATED WITH UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA, A. F.OF L.Dated................By ....................................................(Agent or Representative)(Title)This notice must remain posted for 60 days from the datehereof and must not be altered,defaced, orcovered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon complaint and notice of hearing duly issued and served on the parties by the GeneralCounsel of the National Labor Relations Board,' a hearing before the undersigned TrialExaminer was held at Denver, Colorado, on June 30, 1953. All parties were representedat the hearing where they were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing on the issues, to argue orally upon therecord, and to file briefs and/or proposed findings of fact and conclusions of law. Memorandaon jurisdiction were filed by the General Counsel and the Union.The complaint alleged in substance that Local Union No 55, and Carpenters' DistrictCouncil of Denver and Vicinity, affiliated with United Brotherhood of Carpenters and Joinersof America, A. F. of L z violated Section 8 (b) (2), (4) (A) and (B), and Section 2 (6) and (7)of the National Labor Relations Act, 61 Stat 136, herein called the Act, by causing orattempting to cause Professional and Business Men's Life Insurance Company3 discriminatorilyto discharge its nonunion employees by threats,instructions,picketing,and various otherconduct, inducing and encouraging employees of employers who are subcontractors toPBM to engage in a strike or concerted refusal to work having as an object thereof (1)forcing the said subcontractors and other employers to cease doing business with PBM,and (2) forcing PBM to recognize the Union as bargaining representative of its carpenteremployees'Called herein the Board.2 Called herein the Union.3Called herein PBM. LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL383In its duly filed answer the Union denied the commission of any of the alleged unfair laborpractices and, while admitting certain commerce data alleged in the complaint, denied thejurisdiction of the Board.There was an all-party stipulation incorporating into the transcript of these proceedingstestimony taken in a Federal District Court upon the General Counsel's application for aninjunction, and the decision of that court upon the applicationUpon the entire record in the case and from my observation of the witnesses that appearedbefore me, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERProfessional and Business Men's Life InsuranceCompany,calledherem PBM, is a Coloradocorporation with its principal place of business in Denver, Colorado It is principally engagedin the insurance business in several States including Colorado During the calendar year1952, it wrote insurance policies in the face amount of $9,413,000, of which amount $6,005,590represented the face amount of policies written in 12 States other than Colorado. As ofDecember 31, 1952, it had in force insurance policies in the face amount of $22,270,703,ofwhich amount $ 12,361,37(; involved policies in force in 12 States other than Colorado.During 1952 it received in premium payments from policies in force outside Colorado theamount of $632,581. During the same period, it made claim paymentsto persons insuredby it outside Colorado in the amount of $27,228. It has approximately 91 full-time agentsin 12 States other than Colorado, who are subject to the direction and supervision of its mainoffice in Denver. There is a constant exchange of correspondence, information, sales pro-motionalmaterial, andmoneys between its agents outside Colorado and its home office inDenver.As a source of investment of funds received by it in its insurance business, PBM isengaged in the construction of dwellings in the city of Denver and vicinity. During the calendaryear 1952, it completed the construction of some 65 of these dwellings, and during 1953has completed, or is in the process of constructing, some 100 homesin ornear Denver.PBM in its construction business utilizes in excess of $ 100,000 in value of buildingmaterialspurchased in Colorado but derived from sources outside ColoradoItis the Union's position that for purposes of determining jurisdiction, PBM's constructionof dwellings is properly regardedas an enterpriseseparate and distinct from its insurancebusiness, and that the total amount of its expenditures for building materials with an out-of-State origin is insufficient to meet the Board's jurisdictional requirements There can be noquestion that the labor dispute herein is exclusively concerned with PBM's construction enter-prise, and did I agree with theUnionthat jurisdiction rests on those operations solely, I wouldfind that the General Counsel has failed to show the purchase of a sufficient amount in valueof materials with an out-of-State origin to meet the Board's formula I am convinced, however,that in determining jurisdiction here the Board will look to the overall operations of the Em-ployer which would include PBM's insurance business as well as its construction of dwellings,the latter constituting an outlet for investment of funds derived from its insurance businessand controlled and directed by it. Accordingly, I conclude that PBM is a multistate operationand that a labor dispute affecting its construction business would affect commerce within themeaning of the Act Metropolitan Life Insurance Company, 93 NLRB 381; Borden Company,Southern Division, 91 NLRB 628, Decatur Transfer and Storage, Inc , 105 NLRB 633.II,THE LABOR ORGANIZATION INVOLVEDCarpenters' District Council of Denver and Vicinity, affiliated with the American Federationof Labor, is an association composed of Local 55 and other locals of the United BrotherhoodofCarpenters and Joiners of America in the city of Denver and vicinity, and is a labororganization within the meaning of the ActIII.THE UNFAIR LABOR PRACTICESA. The factsThe labor dispute which gave rise to the issues herein was between the Union and PBMand involved,inter alia, the employment of nonunion labor by PBM on a building project 384DECISIONSOF NATIONALLABOR RELATIONS BOARDin,or in the vicinity of, Denver, Colorado PBM owned the realty on which the some 100dwellings of the project were to be created, and was the prime or principal contractor onthe job James C Ely, a construction engineer and office manager for PBM, was in chargeof the project, and Frank M Miller was PBM's superintendent of construction. Some of theconstruction was undertaken by PBM through subcontractors, among them the following:AAA Floor Surfacing System, herein called Triple A; John Mullican, Price Plumbing andSupplies, American Industries, Broadway Sheet Metal Works.About January 16, 1953, Alex Mazaro, a business agent of the Union, called on Ely at thelatter'soffice and conferred with him concerning PBM's employment of nonunion laborerson the job. In effect, Mazaro requested that Ely recognize the Union as bargaining representa-tive of PBM's employees. At a second meeting which occurred about 2 weeks later, Mazaroleftwith Ely a copy of the Union's standard contract which provided for recognition and theapplication of the Union's working rules on the job, and repeated his request for recognition.Ely replied in effect that it was up to PBM's employees to determine whether they wantedthe Union for their bargaining representative, and he granted Mazaro's request that the latterbe permitted to talk to employees on the job. At Ely's direction, Superintendent Millerassembled PBM's employees at their lunch hour, and Mazaro discussed with them thematter of Union affiliation. At a later date, Mazaro returned to the project and with the co-operation of Superintendent Miller a poll was taken among PBM's employees on whether theywished to designate the Union their bargaining representative. Only 1 of the some 20 em-ployees voted in favor of the Union. Mazaro next called on Ely in March, referred to the pollthat had been taken, and asked Ely to speak to the men and at least "try to sell them on theidea" that Ely was neutral in the matter of Union representation. Ely did not commit himselfon this suggestion. There was also discussion between Mazaro and Ely on whether PBM wasworkingmen outside of their appropriate crafts. On April 1 the Union placed 2 picketson the street facing the PBM project; on April 2 the weather was too inclement for picketingbut the pickets were again on the project the following day, April 3, and were removed in theafternoon of that day pursuant to a temporary restraining order obtained by PBM in a StatecourtA hearing was held on the employer's petition for a restraining order and injunctionon April 10. The injunction was denied and picketing was resumed on April 27, with only1 picket. Picketing continued thereafter for some 6 weeks or longer. On a date not specifiedthe General Counsel applied to a Federal district court for an injunction, as provided by the Act.A hearing was held on the General Counsel's application in the district court on June 25,and on June 26 it was denied.Admittedly the picketing was peacefully conducted at all times. Admittedly, none of thesubcontractors on the PBM project was picketed, none was placed on the Union's unfairlist;and none was refused referral of Union labor under bargaining contracts with the Union.The placard borne by the pickets carried the following text-WORKING CONDITIONS ON THIS JOB UNFAIR TO CARPENTERS'DISTRICT COUNCILAccording to the credited testimony of Superintendent Miller, during the picketing whichoccurred on April 1 and 3, only employees of the plumbing subcontractor were at work onthe project and none of them left the job. After resumption of picketing on April 27, roofingand siding employees of Mullican and employees of Price Plumbing and Supplies, subcontrac-tors, left the job, and according to Miller did not thereafter resume work on the project.Mullican, however, testified that his employees returned to work on the PBM project whilethe picketing was continuing, passing through the picket line to perform their work MickeyPrice, an owner of Price Plumbing and Supplies, testified concerning the action of his em-ployees with respect to the picketing:They came back to the shop and said there was a picket on the job and I told them thatI've got other work, other places to send them.Q.Did they indicate to you whether they would return to this job9A.No, they didn't. All they did is came in the shop and said there was a picketon the job and that's it. I didn't question them any more, I sent them somewhere else.Aside from the actual picketing of the PBM project, the Union engaged in certain otheractivities which the General Counsel contends have significance in establishing that the picket-ing had as unlawful objective. These activities fall into two general categories: measurestaken by the Union with respect to Union employers, and measures with respect to employee LOCAL UNION NO. 55,AND CARPENTERS'DISTRICT COUNCIL385members of the Union. The employers directly affected by these measures who were sub-contractors on the PBM project were Triple A and Mullican.With respect to employers: About November 1952, Triple A contracted with PBM to dothe flooring in dwellings it was constructing at the project in question. In December, accordingto the testimony of Forrest W Cromwell, Triple A's owner, tha Union called a meeting offlooring contractors--presumably, those with whom the Union had bargaining contracts--andinformed them that they were not living up to the requirements of Union contractors andwould be given a "period of grave" in which "to get rid of, or replace all the non-unionwork" with Union contractors, so that their employees "wouldn't have to work with non-union men on some of these prime contracts, or general contracts." There is no showing thatPBM was referred to at this meeting or that the meeting was called with specific referenceto the PBM project. In fact, it is not clear that any subcontractors were at work on the PBMproject at that time.Triple A began work on the PBM project in early January upon call from Miller, PBM'ssuperintendent.Cromwell testified that his employees were laying the floor on the thirdhouse of the project when he was informed by Mazaro that Vincent Rossi, a Triple A em-ployee then working on the project, would have to cease working there because it was anonunion job. Triple A had a contract with the Union as bargaining representative of itsemployeesMazaro informed Cromwell that if he continued to work Union men on the job itwould subject them to charges of violating the Union's working rules and the imposition offinesRossi was permitted to finish work on the house he was then engaged in flooring, afterwhich he was removed from the job by his employer It was Cromwell's credited testimonythat in his conversation with Mazaro, the latter said that "if they could make it difficultenough for the PBM Company to do their work, that possibly the men would go ahead and jointhe union" and then PBM's subcontractors could complete their work on the projectJohn M. Mullican, a roofing and siding subcontractor on the PBM project and a memberof the Union, was criticized by Mazaro in late January for nonemployment of Union carpentersand for working on nonunion jobs. No specific mention was made of PBM at that time. Later,in April according to Mullican, Mazaro on discovering Mullican at the PBM project told himthat he would have to "quit doing that work" or charges would be filed against him. Chargeswere filed against Mullican onApril14andhe was later fined for violating the Union's workingrules by failing to employ Union members and by working on nonunion jobs. Mullican employedfrom 4 to 6 employees on the PBM project and when the Union resumed picketing on April 27,the employees then engaged on the project left. There is no showing of any communicationbetween the Union and Mullican's employees with respect to the PBM project except in thesense that the picket itself was a communication.With respect to employees: On or about January 27, at the request of Anderson, a TripleA employee who had been dispatched to work on the PBM project, Robert L. Holmes, alsoaTriple A employee and the Union's job steward, called Mazaro by telephone and asked ifitwas permissible for Union employees to work on the PBM project Mazaro replied that itwas not and that charges would be pressed against any employee of Triple A who worked onthe project. Holmes transmitted this information to Anderson and to two other employeeswho were present at the coffee shop near the PBM job where the telephone call was placed,neither of whom was then or thereafter assigned to work on that job.4 Anderson reportedto Cromwell what he had been advised by Holmes and was not thereafter dispatched to workon the PBM job. Excerpt from Cromwell's testimony on cross-examination:Q.Did you send Anderson back to the job after that occurrence9A.No, sir.Q.Did youtry to send him and did he refuse to go9A No.Rossi,whom Cromwell removed from the PBM job at the Union's request, testifiedthat he attended a meeting of floor-layer employees of various employers, called by theUnion and held at the Union's office, and that at this meeting Mazaro issued instructions4Holmes testified that he also was assigned to work on the PBM project on this occasionbutCromwell testified with more certainty of recollection that Anderson alone had beendispatched to the PBM job. I accept Cromwell's testimony.339676 0 - 55 - 26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they were not to work on nonunion jobs and would be penalized if they did. This meetingwas attended by some 35 to 40 floor layers, sanders, and finishers, and Mazaro's remarkswere not addressed to any employee individually but to the group. Questioned if Mazaroinformed the employees that a nonunion job was, Rossi testified,"They had a list of unfairconcerns on the blackboard there in the hall"In a statement taken by a field examiner priorto the hearing in the district court, Rossi stated that PBM was on the unfair list, at thehearing, he testified that Kirkland Brothers, apparently a construction firm which handledPBM's work before PBM itself became the prime contractor,was on the list but PBM wasnot I believe his testimony at the hearing was correct because the Union's minutes show thatPBM was not placed on the unfair list until March 27, and Rossi testified that the meetingatwhich Mazaro issued his instruction not to work on nonunion jobs occurred in FebruaryWhile Kirkland Brothers appears to have ceased acting for PBM before December 1952,they may very well have continued in the construction businessThere is also the testimony of Charles H. Potter, who left Triple A's employ in earlyFebruary 1953, that he had a telephone conversation with Union AgentBergin which thelatter told him that he, Berg, had caught a Triple A employee on a PBM project at Auroraand that Triple A employees were not supposed to be doing work there The Aurora project,however,isnot involved in this proceeding and I can accord no probative weight to Potter'stestimony.Upon the basis of these facts we are asked to find that the Union violated Section 8 (b),subsections (2), 4 (A), and 4 (B) of the Act. 5B. The issues;:onclusionsWhile the picketing of PBM's premises was caused in part by what the Union regardedas unfair working conditions prevailing on PBM's project,and I think it may be said thatadispute existed between PBM and the Union because of the former's disposition of itscraftsman personnel, I have no doubt that an object of the picketing was to bring PBM toterms with the Union's bargaining demands and thus ultimately to exclude nonunion em-ployees from the job. Standard Oil Co , 105 NLRB 868, 32 LRRM 1381 That such picketingas occurred here is not constitutionally protected as free speechhardlyrequires discussionat this late date There has been much water under the bridge, or,to depart from figurativelanguage,thousands of learned words have issued from the lips of many learned juristssince Thornhill v Alabama, 310 U. S. 86, invalidated a State statute which forbade picketingin terms so broad it was held to infringe the first amendment.Picketing as free speech hasby now been so restricted by juridical definition that such constitutional safeguards withrespect to it as remain must be of small comfort to a labor organizationwhich would resortto this traditional and basic technique of furthering and consolidating its position in a labordispute. Now it can be said that it "has been amply recognized that picketing, not being theequivalentof speech as a matter of fact,is not its inevitable legal equivalent,"Hughesv.Superior Court, 339 U. S. 460, that "while picketing has an ingredient of communicationitcannot dogmatically be equated with the constitutionally protected freedom of speech,"International Brotherhood v. Hanke, 339 U. S. 470, and that "picketing is more than speechand establishes a locus in quo that has far more potential for inducing action or non-actionthan the message the pickets convey," Building Service Employees International v Gazzam,339 U S. 532.In the case at bar our principal problem is whether the picketing of PBM's building project,admittedly peaceful at all times,had a proscribed object Basically and primarily,its objectwas to obtain recognition as bargaining representative of PBM's employees This might havebeen accomplished by conversion of PBM employees to the Union's cause, or by PBM's5lnsotar as applicable herein, subsection (2) provides that it shall be an unfair laborpractice for a labor organization or its agents "to cause or attempt to cause an employertodiscriminate against an employee in violation of subsection (a) (3)"; subsections 4 (A)and (B), secondary boycott provisions, make it unlawful for a labor organization to strike orengage in concerted activities, or to induce and encourage the employees of any employer tostrike or engage in concerted refusal to perform any services, where an object thereof is:(a)requiring any employer to "cease doing business with any other person,"or (b) re-quiring any other employer to bargain with a labor organization as the representative of hisemployees unless such labor organization "has been certified as the representative of suchemployees under the provisions of section 9" of the Act. LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL387capitulation to its bargaining demands,with or without employee consent.Inasmuch as therewas no certified bargaining representativeof PBM's employees,its object of obtaining recog-nition was not per se violative of Section8 (b) (4) (A)and (B)of the Act.The situation in thisrespect is analogous to (if not identicalwith)that of the Rice Milling case(N. L. R. B. v. In-ternational Rice MillingCo., 341 U. S. 665), in whichthe Supreme Court found that picketingof the primary employer for the purpose of inducing recognition had an objective not proscribedby the Act.As in the RiceMilling case,the picketing here occurred at the sites of the primary dispute.The primarydispute was betweenthe Union and PBM and the jobsite where the picketingoccurred was the locus in quo of the dispute,and PBM's project, owned and controlled by it.Itwas the only place wherethe Unioncould have effectivelypicketedin furtherance of itsprimary disputewith PBM. That certainsubcontractors were also engaged in operations atthe same site cannot beheld to havedeprivedthe Unionof its right to picket the employerwith whomithad itsprimary disputeat hisplace of businessTherefore, the fact that therewere subcontractorson the job with whom the Unionhad no dispute does not remove this casefrom the ruleof the Rice Milling case.Nor does it distinguish it in legal principle from thePure Oil Companycase(84NLRB315),where the picketing occurred at the sites of the primarydispute and was foundby theBoard to be permissive although it had the "secondary"effectof inducing and encouraging employees of other employers to cease doing businesswith theprimary disputant. -As statedby the Board in the RyanConstructioncase(85 NLRB 317),Section 8(b) (4) (A) wasintended only to outlaw certain secondary boycotts,whereby unions sought to enlargethe economic battlefield beyond the premises of the primary employer When the picketingiswholly at the premises of the employer with whom the union is engaged in a labor dis-pute, it cannot be called"secondary"even though,as is virtually always the case, anobject of the picketing is to dissuade all persons from entering such premises for busi-ness reasons(Emphasis supplied.)Needless to add,"all persons"necessarily embraces employees of employers with whom thepicketing union has no primary dispute. There are other cases of the ambulatory situs type,common though not limited to the trucking industry,where the Board has found permissiblepicketing in furtherance of a primary dispute which occurs at the premises of neutrals or"innocent bystanders,"provided this is the only place where effective picketing of theprimary employermay be instituted.SchultzRefrigerated Service, Inc.,87 NLRB 502,and cases cited thereinIperceive no rule of law or logic which decrees that the general principles thus farestablished in secondary boycott cases should be abandoned when it is discovered thatwe are dealing with a "common sites" situation,with 2 or more employers engaged in acommon enterprise in the same geographical location and a primary dispute existing as toonly 1 of them Earlier I had thought that picketing in the common sites type of case, mostoften encountered in the building construction industry, was not reached by the secondary boy-cott provisions of the Act,believing as Idid that it was not the intent of Congress to proscribethe traditional and basic practices of unions in protesting the employment of union and non-union laborers on the same job,but this view was rejected when the Supreme Court reversedthe lower court in the Gould&Preisner case. 6 (N. L. R. B. v Denver Building & ConstructionTrades Council et al , 341 U. S. 675)Now that it is established in the decisions that thecommon sites situation is reached by the secondary boycott provisions of the Act,it is as-sumed that the same criteria by which the Board and the courts have distinguished primaryfrom secondary activities generally,are applicable here Certainly there is no license eitherinthe literal language of the Act or in its legislative history for the proposition that alabor organization is stripped of the traditional exercise of its right to picket in furtherance6 This conclusion was based generally on the fact that the term "secondary boycott"has no precise general meaning;that in legislative discussions by proponents of the Actthis type of situation received no mention,although many others, such as the product boy-cott, did; and that historically the term "secondary boycott" was seldom if ever applied toa situation where a labor organization refused to permit its members to work on the same jobwith nonunion labor. Denver Building and Construction Trades Council,90 NLRB 378. See,also, dissentin Gould &Preisner,cited supr;decision of the lower court in the same case,186 F 2d 326(C. A.. D. C );and dissent in Samuel Langer, 181 F.2d 34(C. A. 2). 388DECISIONSOF NATIONAL LABOR RELATIONS BOARDof a primary dispute by the fact that the employer with whom its primary dispute existsoccupies a geographical area in common with other employers To hold otherwise would betohold,ineffect,thatCongress intended to outlaw all forms of picketing where two ormore employers have a common site for their operations--the usual situation in the con-struction industry--and such a holding, even at this late date, would raise grave constitutionalproblems as well as a question of the proper application of Section 8 (c), the "free speech"provision of the Act.Applying the criteria governing Rice Milling, Pure Oil, Schultz, Ryan Construction,and numerous other decisions of the same order of legal significance,it is apparent that herethe Union by its picketing did not attempt to "enlarge the economic battleground beyond thepremises of the primary employer," because all of its picketing occurred at those premises.Had its object been to apply primary pressure against secondary employers,itmight havedone so by picketing the premises of such secondary employers, but, as in the Ryan Construc-tion case, it did not do so. There can be no question that the picketing of PBM's premiseshad its usual and historical significance of signaling employees of all employers,includingthose of the subcontractors at work on the PBM project, to respect the picket line by refusingto cross it, and therefore it had the effect of encouraging and inducing employees of secondaryemployers to cease and refrain from work on the project,but, as the Board said in theanConstruction case, where it found picketing permissible at a gate which though on the primaryemployer's premises was used exclusively for entry on said premises by employees of asecondary employer, it is virtuallyalways anobjectof picketing to "dissuade all persons fromentering such [picketed] premises for business reasons." In the Pure Oil case the BoardsaidThe fact that the Union's primary pressure on he primary employer] may have alsohad a secondary effect, namely inducing and encouraging employees of other employersto cease doing business on[the primary employer's] premises,does not, in our opinion,convert lawful primary action into [un]lawful secondary action within the meaning ofSection 8 (b) (4) (A). To hold otherwise might well outlaw virtually every effective strike,for a consequence of all strikes is some interference with business relationships betweenthe struck employer and othersIn view of this reasoning, it is somewhat inexact to say, without qualification, that a violationof Section 8 (b) (4) (A) is established once it is shown that an object of the picketing is toinduce employees concertedly to withhold their services for the purpose of requiring neutralemployers to cease doing business with the primary employer, for, if I have understood thedecisions, this is an object of almost any strike or picket line and the Board long ago deter-mined, with court approval, that the literal language of this section of the Act is not controllingItwould seem that a more authentic distinction is drawn if we adopt the Board's terms"primary pressure' and "secondary effect" as our yardsticks, and a proper application ofsuch criteria is found in the language by which the Supreme Court distinguished Gould &Preisner from the Rice Milling case Quoting from the decision in the former case:The respondent labor organizations contend that they engaged in a primary disputewith Doose R, Lintner alone, and that they sought simply to force Doose R, Lintner to makethe project an all-union job. If there had been no contract between Doose & Lintner andGould & Preisner there might be substance in their contention that the dispute involvedno boycott. If, for example, Doose R, Lintner had been doing all the electrical work on thisproject through its own nonunion employees, it could have replaced them with union menand thus disposed of the dispute. However, the existence of the Gould & Preisner subcon-tract presented a materially different situation. The nonunion employees were employeesof Gould & Preisner. The only way that respondents could attain their purpose was toforce Gould & Preisner itself off the job. This, in turn, could be done only through Doose &Lintner's termination of Gould R, Preisner's subcontract. The result is that the Council'sstrike, in order to attain its ultimate purpose, must have included among its objects thatof forcing Doose & Lintner to terminate that subcontract. (Emphasis supplied.)The quoted language, I assume, is meaningful, I think it is And if it is meaningful we donot have here a Gould & Preisner case In that case the primary effect sought by the picketing LOCAL UNION NO. 55, AND CARPENTERS' DISTRICT COUNCIL389and its principal object was to force the general contractor to abrogate his contracts withhis subcontractors, because only in that way could the union's demands have been satisfied.In the case at bar, as in the Rice Milling case, the primary employer whose premises werepicketed and whose employees were nonunion could have met the Union's demands withoutterminatingitscontractswith a single subcontractor and, in the words of the SupremeCourt, "thus disposed of the dispute." It follows that the picketing was primary in characterand its impact on the employees of subcontractors with whom the Union had no dispute wassecondary. The General Counsel's argumentthat it isjust as unlawful to causesecondarysubcontractors to cease doing business with the primary principal contractor as to causethe secondary prime contractor to abrogate his contracts with neutral subcontractors, isundoubtedly sound in principle and wouldfind appropriateapplication had the Union picketedthe premises of the subcontractors in this case, but as applied here does not take into accountthe realties of the common sites situation and the rationale of the Supreme Court's decisionin a common sites case, quoted above. I conclude that the picketing of PBM's building projectwas not per se unlawful and that if it be held violative of the Act it must be on the additionalgrounds of statements and conduct of Unionagentsaccompanying or associated with it.I can accord no probative significance to the fact that before the Union's agentshad calledon PBM in an attempt to establisha bargainingrelationship with it, and therefore before alabor dispute may besaid to have arisen between the Union and PBM, a group of Union contrac-torswere informed by the Union that they would be given a'period of grace in which toremove their employees from nonunion jobs. Mazaro's statements to a group of employeesof various employers, by no means restricted to employees of subcontractors on the PBMproject, to the effect that they would be penalized if they worked on nonunion projects suchas were on. the Union's unfair list, constituted nothing more thana general statementof Unionpolicy as incorporated in its bylaws and working rules and, as I have found, PBM was noton the Union's unfair list at that time. Such statements, made more than a month before apicket was placed on PBM's project, are too'generaland remote to be given probative weighthere, and the only possible significance that can be accorded Mazaro's instructions to TripleA and Mullican, both employers, that they remove their employees from the PBM project,is that it shows that the Union exerted pressure on subcontractor employers in furtheranceof its dispute with PBM. But pressure exerted against secondary employers is unlawful underSection 8 (b) (4) (A) and (B) only when exerted against them through concerted activitiesof their employees, and as the Board has frequently said, a motive of almost any strike orpicketing activities is to cause as many persons as possible to cease doing business with theprimary employer. There is nothing peculiar to the common situs situation which decreesthat the Union may not bring pressures to bear on neutral employers who happen also to besubcontractors, to cease doing business with the primary employer, provided those pressuresare applied in a lawfulmanner.The true significance of this evidence is that it disclosesthat the Union, by virtue of its agreements with subcontractors, was in position to back upitsdispute with PBM by means of pressures applied directly--and lawfully--against the saidsubcontractor employers. Rossi, an employee ofTripleA,was removed from the PBM projectpursuant to a demand made by the Union on his employer that the latter live up to the workingrules of the Union which forbade the employment of Union laborers on a nonunion job, andnot because of any pressure against Triple A, the employer, exerted through its employee,Rossi. The telephone conversation in which, inresponseto Job Steward Holmes' inquiry,Mazaro informed the latter that Triple A employees would not be permitted to work on thePBM project and that if they did they would be subject to penalties for violation of the Union'sbylaws and working rules, raises a more difficult problem.Bearing in mind that this telephone conversation was made at the request of a single em-ployee who had been dispatched to the PBM project, to ascertain if he would be charged withviolation of the Union's working rules if he worked on the PBM job, it is doubtful that Mazaro'sanswer to Holmes' inquiry constituted inducement and encouragement to Triple A's em-ployees concertedly to withhold their services from the PBM project for the purpose of causingTriple A to cease doing business with PBM. The fact is that Triple A ceased doing businesswith PBM because the Union required it to do so under itsbargainingcontract with the Unionwhich, presumably, incorporated the Union's working rules, and not because of any pressuresexerted on it by the Union through its employees. On learning of the Union's position it simplydispatched its employees to other jobs, and there is no showing that any of its employees,individuallyor collectively, refused to perform services for it. To have a refusal there 390DECISIONSOF NATIONAL LABOR RELATIONS BOARDmust first be a demand, and an assignment contingent on the Union's approval is not a demand.And concerted employee activities for a given objective, or their inducement, presupposesan employer-erected barrier against such accomplishment. It would seem, therefore, thatconcerted activities by Triple A employees to require Triple A to cease doing business withPBM, and the inducement and encouragement of such concerted activities, could have arisenonly when Triple A showed a disposition to defy the Union's requirement that it remove itsemployees from PBM's project and this it never did.If.however, we must consider the Holmes-Mazaro telephone conversation out of context,itremains doubtful whether Mazaro's instructions constituted inducement to concerted ac-tivitiesdistinguishable from the Rice Milling case where the pickets turned back two em-ployees of neutral employers from entering the premises of the primary employers; or ac-tivities such as occurred in the Di Giorgio case where the picketing union turned back trucksfrom entering the primary employer's premises and disciplined or threatened to disciplinecertain of its members who failed or refused to respect the picket line (Di Giorgio FruitCorp v. N. L. R B., 191 F. 2d 642, cert. denied 342 U. S. 869), or the Ryan Constructioncase where employees of a neutral employer were turned back from entering the premisesof the primary employer through a gate used exclusively by them. The Rice Milling caseleft open the question of like activities occurring away from the locus in quo of the dispute,but in Interborough News Company the picketing union went to places remote from the picketline to solicit employees of secondary employers not to make deliveries at the premisesof the primary employer, not all of which were picketed, and the Board found this activityaway from the picket line permissible. Interborough News Company, 90 NLRB 2135. Thefact that the telephone conversation initiated by an employee of Triple A occurred away fromthe locus in quo of the dispute is therefore immaterial.If we accept the GeneralCounsel'sposition that Mazaro's statements in the telephone conver-sation with Holmes--made at a time when the Union was still attempting to reach a peacefulsettlement of its differences with PBM and before a picket was placed on the PBM lob--convertwhat would otherwise have been lawful primary action into unlawful secondary action, we aresaying in effect that the Union's working rules which require that its members refrain fromworking on a nonunion job were abrogated insofar as employees of the secondary subcontrac-torswere involved, and that on inquiry it was the Union's legal duty to inform them thattheywere not bound by the working rules to which they voluntarily subscribed when theybecame members. In short, what was permissible in Rice Milling, Di Giorgio, Ryan Construc-tion, and Interborough News is not permissible here. This can only mean that we are requiredto apply much more restrictive criteria in distinguishing primary from secondary activityin a common sites situation than has prevailed generally in secondary boycott cases, and forguidance would have to look to the ambulatory situs cases where one of the tests applied bythe Board in distinguishing primary from secondary activity is whether "the picketing disclosesclearly that the dispute is with the primary employer." t There are marked factual dis-tinctions, however, between the ambulatory and the common situs situations. As the Boardhas said, in the usual case the sites of a labor dispute is the premises of the primary em-ployer; picketing of the premises is also picketing of the sites. That is the situation here.But in some cases, the Board continues, the sites of the dispute may not be limited to a fixedlocation; itmay be ambulatory, and when the sites is ambulatory, it may come to resttemporarily at the premises of another employer.8 That is not the situation here, becausehere the situs of the dispute is limited to a fixed location, i.e., the premises of the primaryemployer, and does not temporarily or at any time come to rest at the premises of another(secondary) employer. These factual distinctions between the common sites and ambulatorysitescases have, I think, legal significance. Thus, because the picketing in the typicalambulatory sites case occurs at the premises owned and controlled by the secondary em-ployer,premises separate and distinct from those of the primary employer, a placardborne by pickets with the text found herein, "WORKING CONDITIONS ON THIS JOB UNFAIRTO CARPENTERS' DISTRICT COUNCIL," would be misleading to workers and public alikeTMoore Drydock Co., 92 NLRB 547. Other items in the criteria governing this case are:(1)The picketing is strictly limited to times when the sites of the dispute is located onthe secondary employer's premises; (2) at the time of the picketing the primary em-ployer is engaged in its normal business at the sites; (3) the picketing is limited to placesreasonably close to the location of the sites.8Ibid. LOCAL UNION NO. 55,AND CARPENTERS'DISTRICT COUNCIL391because it would appear to be descriptive of the operations not of the primary but of thesecondary employer.In the case at bar the same text,Ibelieve is reasonably descriptiveof the Union's dispute with PBM,because the sites of the dispute is not ambulatory but fixedand fixed at premises owned and controlled by the primary employer.It is true that themind trained to distinguish legal entities will split the job into as many component partsas there are prime and subcontractors engaged on it, but basically and traditionally thelabor organization has viewed it as a single integrated operation in which craftsmen work sideby side,supplementing the work of each other,and where substandard working conditionsaffecting one craft operation have an immediate impact upon the whole.In any event,itwouldseem that there could be no question in the mind of any employee that the text on this placardwas descriptive of a dispute between the Carpenters and PBM.Its effect,therefore, onemployees of other crafts,and of subcontractors,such as the plumbers who left the job sitebecause of the picketing,isproperly viewed, I believe,as secondary.In view of all thesefacts, it is my conclusion that while such picketing as occurred here would not have met thetest laid down in the Moore Drydock case in an ambulatory sites situation,because it wouldnot have disclosed clearly that the dispute was with the primary employer,it is reasonablydescriptive of the primary dispute herein and is therefore permissible.And if the picketingas conducted herein is otherwise permissible,Iam unable to agree that it is proscribed bythe fact that the Union,in response to an inquiry made by its job steward,informed certainof its members,only one of whom was affected by the information,that the Union's workingrules which forbade Union laborers to work on a nonunion job would be enforced with respectto the PBM project.Icannot see,in fact, where such a reminder conveyed a message sub-stantially different from that conveyed by the picket itself.These conclusions,in accord withthedecision of the Federal district court in denying the General Counsel's applicationfor an injunction,are, I believe,consistent with and give practical application to the languagequoted in the text above,by which the Supreme Court distinguished Gould & Preisner, acommon sites case,from Rice Milling Accordingly,Ishall recommend dismissal of the com-plaint.9Had I concluded that the facts herein establish a violation of Section 8 (b) (4) (A)and (B),Inevertheless would have recommended dismissal of the 8(b) (2) allegation,because I donot believe that the demands made by the Union on PBM with reference to recognition and abargaining contract caused or attempted to cause PBM to discriminate against its employeesinviolation of subsection(a) (3). That may very well have proved to be the ultimate resultof the Union'seconomic pressures but there was also room for compromise and peacefulpersuasion as a result of which PBM'semployeesmay voluntarily have agreed to Unionrepresentation.We would be unable to say, for example, what would have been the resultshad Ely acceded to the Union's request that he personally advise the employees of his neutral-ity.Clearly,I think, no violation of Section 8 (b) (2) has been established.Standard Oil Co.,105 NLRB 868.CONCLUSIONS OF LAW1.Professional and Business Men's Life Insurance Company is engaged in commerce withinthe meaning of Section 2 (6) and(7) of the Act.2.Local Union No. 55, and Carpenters'District Council of Denver and slicinity,affiliatedwith United Brotherhood of Carpenters and Joiners of America,A. F. of L.,are labor organ-izations within the meaning of Section 2 (5) of the Act.3.The aforesaid labor organizations have not engaged in any of the unfair labor practicesalleged in the complaint.[Recommendations omitted from publication.]9Itisnoted that there is very little evidence of the degree of control exercised by PBMover its subcontractors.Itappears that it was tacitly assumed by all parties that the sub-contractorsherein had the status of independent contractors,and that has been my as-sumption in making the findings and conclusions herein. It is, however, an assumptionbased on scant evidentiary grounds and primarily inferred from the fact that that is the com-mon situation in construction cases. I append this footnote in order that the parties maybeafforded an opportunity to raise this issue before the Board if they believe it has substance.